Title: From Benjamin Franklin to Jane Mecom, 10 June 1756
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister,
Philada. June 10. 1756
We wrote to you per Capt. Morton who sailed yesterday, and sent you a few Things that may be of some Use perhaps in your Family. I hope, tho’ not of much Value, they will be acceptable. Inclos’d is an Account of Particulars, and the Captain’s Receipt, with the Key of the Trunk.
Our Family is well. The Small Pox is beginning in Town by Inoculation, but has not otherwise spread as yet; those who have been inoculated not being yet in the ripe state to communicate Infections. We have only a Negro Child to have it.

Pray let me know by a Line whether you did not some Months ago receive a Pacquet from me for Col. Choate, and whether he has got it. My Respects to him, and to all Friends. With Love to Brother Mecom and your Children, I am, Dear Sister Your affectionate Brother
B Franklin
I congratulate you on the Birth of a Grandchild.
 Addressed: To / Mrs Jane Mecom / Boston / Free / B Franklin